WRIGHT, Presiding Judge.
This case involves a dispute between Ira Phillips, Inc., a gas and oil distributor, and Ernesto Johnson, a service station operator who purchased petroleum products from Phillips on running accounts. Phillips filed suit against Johnson, claiming $4,913.10 due by account, plus interest and costs. The case was tried before the Circuit Court of Etowah County sitting without a jury. Judgment was entered for Phillips in the amount of $4,768.98. Johnson appeals.
The only issue raised on appeal is whether the evidence was sufficient to support the trial court’s judgment.
The trial court heard the evidence ore tenus. This court has carefully reviewed that evidence preserved by the record. We affirm on the authority of Gann & Lewis Roofing Co. v. Sokol, 359 So.2d 815 (Ala.Civ.App.1978).
AFFIRMED.
BRADLEY and HOLMES, JJ., concur.